Examiner’s Reasons for Allowance
The prior art of record does not disclose a mounting bracket with base, vertical extension coupled to the base, and having a lateral fastener channel for a nut, a plurality of mounting clamps having a leg with proximal and distal ends, spaced apart and the leg having an aperture there through for a bolt to connect with the nut in the channel, a first arm and a second arm coupled to the distal end of the leg, the second arm having a bottom surface vertically above the bottom surface of the first arm.
Regarding the double patenting rejection of 4/16/21, the current amendment adds a nut, aperture and bolt.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571) 272-6846.  The examiner can normally be reached on Monday-Friday from 7:30 am to 4:00 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner, can be reached at (571) 272-6754.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633